Citation Nr: 9901998	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
disorders.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.  In September 1979, he claimed service 
connection for bilateral knee disorders.  An October 1979 
rating decision granted service connection for chondromalacia 
of the left knee and chondromalacia of the right knee, and 
assigned a 10 percent evaluation for each.  After an August 
1981 VA examination, each evaluation was reduced, and a 10 
percent evaluation was assigned for multiple noncompensable 
service-connected disabilities.

The veteran sought increased ratings on several occasions 
over the years and, in a July 1986 decision by the Board of 
Veterans Appeals (Board), 10 percent evaluations were 
assigned for each knee disability.  Then, following knee 
surgery, a March 1993 rating decision increased to 20 percent 
the evaluation assigned for the right knee disability.  In 
September 1994, the veteran claimed increased ratings for his 
knee disorders and also claimed that he had a back disorder 
caused by his knee disorders.  This appeal arises from an 
April 1995 rating decision by the Roanoke, Virginia, Regional 
Office (RO) that denied increased ratings for the left and 
right knee disorders, currently evaluated at 10 and 20 
percent disabling, respectively, and also denied service 
connection for a back disorder claimed as secondary thereto.  
The issues of increased ratings for knee disorders are 
addressed in the remand section of this decision.

In his March 1996 Notice of Disagreement, the veteran 
requested a Regional Office hearing.  On his June 1996 
Substantive Appeal, VA Form 9, he requested a Central Office 
hearing.  Regional Office hearings were rescheduled several 
times at the veterans request; finally, he failed to report 
for a hearing scheduled for May 1, 1997.  A Central Office 
hearing was scheduled for October 8, 1998, and the veteran 
canceled the hearing on that date.


FINDING OF FACT

The claim for service connection for a back disorder 
secondary to service-connected knee disorders is not 
plausible under the law, as it is not accompanied by adequate 
supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for a back disorder, claimed 
as secondary to service-connected knee disorders, is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veterans service medical records include an April 1979 
outpatient treatment record documenting that he gave a 
several-month history of nonradiating low back pain that 
began after knee surgery.  Straight leg raising was negative 
but there was some tenderness of the paravertebral muscles in 
the sacral area.  The assessment was mechanical low back 
pain, and he was referred to physical therapy.  After June 
1979 X-rays of the lumbar spine, the radiologist said that 
discs were normally maintained and there might be a 
transitional vertebra at the L5-S1 level, but it could not be 
verified without a view of the dorsal spine.  At an August 
1979 separation examination, the veteran gave a history of 
back pain and physical therapy therefor, but the spine was 
normal on clinical evaluation.

Although neither the veteran nor the examiner referred to a 
back disorder at a July 1991 VA examination, X-rays were 
taken of the lumbar spine and were interpreted by the 
radiologist as normal.

On a November 1994 VA outpatient treatment record, the 
veteran related an 18-month history of low back pain, 
diagnosed earlier that year as herniated nucleus pulposus, 
with a bad episode in June and currently.  He reported that 
pain radiated to the legs and testicles.  On examination, 
there was slight tenderness from L3 to S1, pain through the 
range of motion, and pain at 60 degrees on straight leg 
raising; there was no radiation to the legs.  Deep tendon 
reflexes were 2+, strength was 5/5, and sensation was normal 
to light touch.  X-rays of the lumbosacral spine showed 
sacralization of L5 on the left.  The impression was back 
pain with a questionable herniated nucleus pulposus.

On a December 1994 VA outpatient treatment record, there was 
mild tenderness in the area of S1, with right paraspinal 
muscle spasm.  Sensation was intact to light touch and 
strength was 5/5 for all muscle groups except the left 
extensor hallucis longus, which was 4+/5.  Deep tendon 
reflexes were 1 to 2+ and symmetric.  X-rays showed 
lumbarization of S1, right more than left.  The assessment 
was mechanical low back pain.  The veteran was to obtain and 
submit related records, including an earlier magnetic 
resonance imaging report, but those records have not been 
associated with the file.

On the report of a December 1994 VA orthopedic examination, 
it was noted that the veteran claimed service connection for 
a low back condition due to the knees.  He denied back injury 
but noticed low back pain in 1993.  Since then, he had 
constant low-grade back pain that radiated to both buttocks, 
with severe flareups about once each month.  During severe 
flare ups, he missed about three days of work.  He said that 
private physicians he consulted suspected a herniated disc 
that was confirmed by magnetic resonance imaging.  The back 
disorder was treated with muscle relaxing medication but, in 
June, he was given an injection in the spine at a local 
hospital.  On examination, deep tendon reflexes were 2+ in 
the lower extremities, pulses and hair patterns were normal, 
and straight leg raising was negative.  The lumbar spine was 
not tender to palpation and range of motion testing showed 
flexion to 70 degrees, extension to 20 degrees, rotation to 
32 degrees on the left and 30 degrees on the right, and 
lateral flexion to 30 degrees on the left and 45 degrees on 
the right.  X-rays of the lumbar spine were normal.  
Diagnoses included a clinical finding of limitation of motion 
of the lumbar spine, with no radiographic findings.

In his March 1996 Notice of Disagreement, the veteran said 
that a VA neurosurgeon had told him that his back disorder 
was not reparable.  He contended that his back disorder was 
unquestionably the result of his knee disability.  He 
alluded to the proper lifting technique, whereby one bends at 
the knees rather than the waist, to lift something from 
ground level, a technique he said was precluded by his knee 
disability.  He stated his belief that there was ample 
evidence in every medical text relative to the subject that 
improper lifting is a direct cause of back injury . . . .  
He asked the reader to imagine that his bilateral knee 
disorder was at least proximately the cause of a 
damaged disc in his low back.

In an October 1998 statement, the veteran repeated his 
contention that his knee disability forced him to lift 
improperly and that improper lifting had resulted in his back 
disorder.  He reported December 1997 back surgery in a 
private medical facility.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a back disorder secondary to service-
connected knee disorders.  He maintains that he has back 
strain and pain caused by his knee disorders.

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, 
disabilities caused or aggravated by service-connected 
disabilities are also granted service connection.  Allen v. 
Brown, 7 Vet.App. 439 (1995); 38 C.F.R. § 3.310.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded and, if such evidence is submitted, the Secretary 
has the duty to assist a claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, there is no duty to assist.  
Anderson v. Brown, 9 Vet. App. 542 (1996).  Indeed, if the 
claim is not well grounded, the Board is without jurisdiction 
to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  
Moreover, the United States Court of Veterans Appeals has 
held that [a] claim for secondary service connection, like 
all claims, must be well grounded.  Reiber v. Brown, 
7 Vet.App. 513, 516 (1995).  Thus, the threshold question is 
whether the claimant has presented a well grounded claim.

A well grounded claim is one that is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  To present a well-grounded claim, the claimant must 
present evidence, not mere allegation, and the evidence must 
be sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995); Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  The credibility of evidence is assumed for the 
limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet.App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet.App. 341 
(1996), affd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  Of course, where the claim is that 
a service-connected disability caused another disorder, there 
must be medical evidence of a nexus between the two 
disorders.

That is the shortfall in this case.  There is no medical 
evidence in this record linking the veterans mechanical low 
back pain, or herniated nucleus pulposus if that is what he 
has, to his knee disabilities.  He reported examination and 
treatment of his back in private medical facilities, but he 
did not submit records from those facilities.  Moreover, he 
did not suggest that physicians there related his back 
disorder to his knee disabilities, so there is no evidence in 
this record that would trigger the 38 U.S.C.A. § 5103 duty to 
inform the veteran of evidence needed to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).

The veteran asks VA to imagine that his bilateral knee 
disorder was at least proximately the cause of his back 
disorder.  We must make two observations with respect to this 
formulation of theclaim.  First, VA cannot speculate on the 
etiology of the veterans back disorder or resort to its own 
unsubstantiated medical opinion.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Medical evidence is required.  Second, 
the veterans statement suggests a relationship between the 
words proximate and approximate that does not exist.  
Proximatecause is the immediate or nearest cause.  
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1374 (28th ed. 1994).  
Thus, the April 1995 rating decision was correct, the 
veterans contentions to the contrary notwithstanding, when 
it equated proximate cause and directly related.

Finally, the veteran contends that his knee disabilities 
prevent him from lifting properly and that improper lifting 
caused his back disorder.  Ordinarily, evidentiary assertions 
by a veteran are accepted as true for purposes of determining 
whether a claim is well grounded.  However, an exception to 
that rule is where the evidentiary assertion is beyond the 
competence of the person making it.  Questions of medical 
diagnosis or causation require medical expertise.  The Board 
does not doubt the sincerity of the veterans belief in the 
validity of the contentions expressed, but the burden of 
presenting evidence of a well-grounded claim is not met by 
merely by presenting the veterans own testimony because, as 
a lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) (lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge), 
affd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Heuer v. Brown, 7 
Vet.App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 (1994); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Since the veteran 
is not competent to determine the etiology of his back 
disorder, his assertion as to its cause does not constitute 
medical evidence.

In sum, there is no medical evidence in this record linking 
the veterans knee disabilities and his back disorder, and 
the veterans contentions cannot fill that void.  
Accordingly, the claim for service connection for a back 
disorder, claimed as proximately caused by knee disabilities, 
is not well grounded and must be denied.


ORDER

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
disorders, is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
ratings greater than 10 and 20 percent for left and right 
knee disabilities, respectively.  He maintains that he has 
more pain on motion than is indicated by the assigned 
evaluations.  In addition, the veterans representative, in 
an Informal Hearing Presentation before the Board in October 
1998, requested that the Board consider the effect of the 
veterans service-connected disabilities upon his employment.

Since service connection for bilateral knee disorders was 
established in 1979, the veteran has undergone several 
surgical procedures, with varying degrees of success, to 
repair his knees and relieve pain.  It appears that further 
surgery is contemplated.  In his March 1996 Notice of 
Disagreement, the veteran contended that knee pain on motion 
was not accurately assessed.  In an October 1998 Informal 
Hearing Presentation, the veterans representative, citing 
DeLuca v. Brown, 8 Vet.App. 202 (1995), argued that higher 
ratings need not be based solely on the rating criteria for 
Diagnostic Code (DC) 5257, but may be based on pain on use or 
during flareups.  The veterans contentions and his 
representatives argument are well taken.

The veteran has claimed that his service-connected bilateral 
knee disabilities are more severe than indicated by the 
assigned evaluations.  Such a claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  When a claim is well 
grounded, VA has a duty to assist in developing evidence in 
support thereof.  38 U.S.C.A. § 5107.  The duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet.App. 121 (1991).  Following the gathering of all 
treatment records, the veteran should be afforded such an 
examination.  With regard thereto, the attention of the RO is 
directed to DeLuca, supra.  There, the Court held that 
examiners should be asked to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and that determinations should be expressed, 
if feasible, in terms of the degrees of limitation of motion 
attributable thereto.  It was also held that 38 C.F.R. § 4.14 
(avoidance of pyramiding) does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain during use or flare-ups.

Finally, the Board notes that the VA Schedule for Rating 
Disabilities does not include a diagnostic code for 
chondromalacia, the knee disorder first diagnosed in service, 
and that the veterans knee disabilities are rated by analogy 
to DC 5257 (other impairment of the knee).  The rating 
criteria for DC 5257 are recurrent subluxation or lateral 
instability, and it is quite possible that those criteria do 
not accurately or adequately reflect the symptomatology of 
the veterans knee disabilities.  Therefore, we believe it is 
appropriate that consideration be given to an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1), and 
that such consideration be made a matter of record.

We recognize that the Court of Veterans Appeals has held that 
the Board lacks jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
see Floyd v. Brown, 9 Vet.App. 88 (1996).  Nevertheless, the 
Board is still obligated to seek out all issues that are 
reasonably raised in the record before us and, here, the 
representative has raised the issue.  Therefore, we are 
incorporating the issue in our decision, although not 
rendering a determination as to entitlement to such a rating.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for knee disorders since 1993, 
and all health care providers who have 
performed knee surgery at any time.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including surgical 
reports.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of all knee 
disability.  It is imperative that the 
examiner reviews the claims folder prior 
to the examination.  Complete range of 
motion studies and all indicated tests 
should be conducted.  The examiner should 
determine whether the knees exhibit 
weakened movement, excess fatigability, 
or incoordination.  Also, the examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flareups or when the knees 
are used over a period of time.  These 
determinations should be expressed, if 
feasible, in terms of the degree of loss 
of range of motion due to weakened 
movement, excess fatigability, 
incoordination, or pain on use or during 
flareups.  If these determinations cannot 
be made, or cannot be expressed in terms 
of the degree of loss of range of motion, 
the examiner should so state for the 
record.  All functional limitations of 
the knee disabilities must be fully 
described.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO with 
consideration given to an extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals




NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
